ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ response of 5 January 2022 is entered.
	The Terminal Disclaimer of 5 January 2022 has been entered. 
	The claim amendment of 7 September 2021 remains under examination.
	Claims 1-11, 13-18, 20, and 22-24 have been canceled. Claims 12, 19, 21, and 25 are pending and are being examined on the merits. 
The election/restriction requirement remains in effect.
	The rejection of claism 12, 19, 21, and 25 for nonstatutory double patenting over the ‘618 patent is withdrawn in light of the Terminal Disclaimer filed 5 January 2022.
	The rejection of claims 12, 19, 21, and 25 for nonstatutory double patenting over the ‘875 application is withdrawn in light of the Terminal Disclaimer filed 5 January 2022.

Reasons for Allowance
Claims 12, 19, 21, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Reza et al. J. Thrombosis and Hemostasis 4:1346-1353 as cited on the IDS of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658